                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 DAVID WHITT,                                    )
                                                 )
                Plaintiff,                       )
                                                 )
          v.                                     )            No. 4:18-CV-1294 RLW
                                                 )
 CITY OF ST. LOUIS, et al.,                      )
                                                 )
                Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ Motion for Extension of Trial Date. (ECF

No. 103). Plaintiff does not consent. After careful consideration, the Court will grant Defendants’

Motion.

       IT IS HEREBY ORDERED that Defendants’ Motion for Extension of Trial Date (ECF

No. 103) is GRANTED.

       IT IS FURTHER ORDERED that the July 19, 2021, trial setting and the corresponding

deadlines for pretrial compliance materials are VACATED and will be reset by the Court at a later

date if necessary.




                                                     RONNIE L. WHITE
                                                     UNITED STATES DISTRICT JUDGE


Dated this 23rd day of June, 2021.
